DISMISS; Opinion Filed March 28, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00071-CR

                          ARCHIE LESEAN WILLIAMS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-50816-T

                                MEMORANDUM OPINION
                             Before Justices Francis, Lang, and Evans
                                     Opinion by Justice Lang
       Archie Lesean Williams was convicted, following the adjudication of his guilt, of felony

assault involving family violence. Pursuant to a plea agreement at the adjudication hearing, the

trial court sentenced appellant to three years’ imprisonment. Appellant waived his right to

appeal in conjunction with the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20

(Tex. Crim. App. 2000). The trial court certified that appellant does not have the right to appeal.

See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Accordingly, we dismiss the

appeal for want of jurisdiction.


                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130071F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ARCHIE LESEAN WILLIAMS, Appellant                 On Appeal from the 283rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-00071-CR        V.                      Trial Court Cause No. F11-50816-T.
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      Francis and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 28th day of March, 2013.




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE